Citation Nr: 1759872	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to the service-connected bilateral hearing loss, pursuant to Rice v. Shinseki, 22 Vet. App. 477 (2009).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 1967 and additional U.S. Army National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In December 2011, the Veteran filed a notice of disagreement (NOD), and the RO furnished the Veteran a statement of the case (SOC) in March 2013.  In May 2013, the Veteran filed a Substantive Appeal (VA Form 9) and requested a hearing.

A videoconference Board hearing was held at the RO in July 2014 before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The Board notes that jurisdiction for the claim of entitlement to a TDIU is established under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Thus, the Board has expanded the present appeal to include a derivative claim for a TDIU as a component of the request for an increase of bilateral hearing loss rating.  

In March 2015, the Board entered a decision that, in relevant part, granted an increased rating from compensable to 10 percent disabling, but not higher, effective from November 12, 2013, for bilateral hearing loss.  See 38 U.S.C. §§ 511(a), 7103(a), 7104(a), 7252, 7261, 7266 (2012); 38 C.F.R. §§ 3.160(d)(2), 20.1100 (2017).  The Board remanded the derivative claim for TDIU due to the service-connected bilateral hearing loss.

Thereafter, in a June 2015 supplemental SOC, the AOJ denied entitlement to a TDIU due exclusively to the service-connected bilateral hearing loss. The matter has now returned for further adjudication.


FINDINGS OF FACT

The Veteran's service-connected bilateral hearing loss does not render him incapable of securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due exclusively to the service-connected bilateral hearing loss are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In March 2015, the Board remanded the case to provide the Veteran with VCAA notice for a TDIU claim, obtaining any outstanding employment records, and determining whether the Veteran's TDIU claim should be referred to the Director of Compensation and Pension Service. The Board finds that the RO has substantially complied with the remand directive such that no further action is necessary in this regard. Stegall v. West, 11 Vet. App. 268 (1998).


TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements. If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16 (a).

With regards to this Veteran, service connection is currently in effect for bilateral hearing loss, evaluated at 30 percent disabling. However, the Veteran's service-connected bilateral hearing loss does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a TDIU based on his service-connected disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the veteran. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, which was raised in March 2015, service connection has been in effect for tinnitus, evaluated at 10 percent effective December 29, 2004; temporomandibular joint, evaluated at 10 percent effective March 15, 2011; bilateral hearing loss, evaluated at 0 percent effective December 29, 2004, 10 percent from November 12, 2013; and 30 percent from August 8, 2017; and non-displaced fracture, left mandible, evaluated at 0 percent effective November20, 2009.

The Veteran's combined disability rating during the pendency of this claim is 30 percent effective November 12, 2013 through August 7, 2017 and 40 percent thereafter. Therefore, the Board finds that the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU. 38 C.F.R. § 4.16 (a).

Notwithstanding that the Veteran does not meet the schedular criteria for a TDIU, it is the policy of VA that all veterans who are unable to secure and follow a substantially-gainful occupation by reason of a service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16 (a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16 (b).

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.

Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, a part from any nonservice-connected condition and advancing age, which would justify a referral for a TDIU rating on an extraschedular basis.  Van Hoose at 363.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted.  38 C.F.R. § 4.16(b). However, as will be discussed below, the record evidence does not show that the Veteran is unemployable due to his service-connected bilateral hearing loss; therefore, the Board finds that referral on an extraschedular basis for a TDIU is not warranted in the present case.

With regard to education, the Veteran obtained his high school equivalency, and has no additional education or training.  See August 2017 Military Personnel Record; see April 2015 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

The Veteran asserts he worked as a truck driver for about 40 years until it became unsafe for him to do so in 2006 and retired in 2007.  See September 2017 Appellate Brief; Transcript of Board Hearing at 4-5.  The Veteran is unable to obtain his commercial driver's license (CDL) due to the severity of his bilateral hearing loss. See April 2015 Third Party Correspondence.  He was unable to hear a forced whisper voice in order to qualify for his CDL.  See October 2007 Medical Examination Report for Commercial Driver Fitness Determination.

The Veteran reports that he has not tried to obtain employment nor has he sought any education or training since he claims he became too disabled to work.  See April 2015 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

After a careful and considered review the Veteran's contentions and the record evidence, the Board finds that the Veteran's service-connected bilateral hearing loss does not preclude the Veteran from securing or following a substantially gainful occupation.  In this regard, the Veteran has not asserted at any point during the appeal period that he is incapable of performing the physical or mental acts required for substantially gainful employment.  The Veteran has not identified any specific outstanding records that indicate he is unable drive altogether, or work in a driving occupation that does not require a CDL and would still comport with his occupational training and background.  Rather, he has asserted that he is unable to work in the field of his choosing (i.e., a CDL driver) due to his bilateral hearing loss.  As such, the Veteran has not presented evidence sufficient to show that his bilateral hearing loss renders him unemployable.

In view of the foregoing, the preponderance of the evidence is against the claim for a TDIU rating, including on an extra-schecular basis, due exclusively to the service-connected bilateral hearing loss.  The benefit of the doubt rule does not apply, and the appeal in these matters must be denied. See Gilbert at 49.  The appeal is denied.


ORDER

Entitlement to a total disability rating based on individual unemployability due exclusively to service-connected bilateral hearing loss is denied.




____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


